UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 15, 2013 Ormat Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32347 (Commission File Number) No. 88-0326081 (I.R.S. Employer Identification No.) 6225 Neil Road, Reno, Nevada (Address of Principal Executive Offices) 89511-1136 (Zip Code) (775)356-9029 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01Other Events. Signatures 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01Other Events. On July 15, 2013, Orpower 4 Inc., an indirect wholly-owned subsidiary ("OrPower 4") of Ormat Technologies, Inc. (the "Company"), has converted the interest rate applicable to its $263 million in principal amount of loans outstanding under its debt facility with Overseas Private Investment Corporation, an agency of the U.S. government, from a floating interest rate into a fixed interest rate. The conversion, which took place on July 15, 2013, will apply to both tranches of the debt facility, which is being used by OrPower 4 to finance its Olkaria III geothermal power complex in Naivasha, Kenya (Plant 2 of the complex recently reached commercial operation). The fixed interest rate for Tranche I, which has an outstanding principal amount of $82.6 million and a final maturity date of December 15, 2030, was set at 6.34%, and the fixed interest rate for Tranche II, which has an outstanding principal amount of $180 million and a final maturity date of June 15, 2030, was set at 6.29%. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORMAT TECHNOLOGIES, INC. By: /s/Yehudit Bronicki Name:Yehudit Bronicki Title:Chief Executive Officer Date:July 16, 2013 3
